PER CURIAM.
Employer/carrier appeal a worker’s compensation order raising six points for review. Only one issue requires discussion. The deputy commissioner awarded temporary total disability benefits to claimant for five distinct periods of time. We find there *1208is no competent substantial evidence in the record to support the award of temporary total disability benefits for the period of May 9, 1977 to October 1, 1977. The medical report of Dr. Cava, dated September 29, 1977, suggests that claimant may not have been totally disabled during this period of time. The award of temporary total disability benefits from May 9,1977 to October 1, 1977 is reversed and the cause remanded to the deputy commissioner for reconsideration, based on the existing record, of what benefits, if any, are due claimant for this period of time. In all other respects the order is affirmed.
MILLS, C. J., SHAW, J., and PEARSON, TILLMAN (Retired), Associate Judge, concur.